Exhibit 10.5

  

UNIT PURCHASE AGREEMENT BETWEEN THE REGISTRANT AND NISUN
INVESTMENT HOLDING LIMITED

 

June 23, 2020

 

Gentlemen:

 

Brilliant Acquisition Corporation ( “Company”), a blank check company formed for
the purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”). The Company currently anticipates selling units in the IPO,
each comprised of one ordinary share, no par value per share of the Company
(“Ordinary Shares”), one right entitling its holder to 1/10 of an ordinary share
of the Company (“Rights”), and one warrant (“Warrant”), each whole Warrant to
purchase one Ordinary Share.

 

The undersigned hereby commits to purchase an aggregate of 240,000 units of the
Company (“Initial Units”) at $10.00 per Initial Unit for an aggregate purchase
price of $2,400,000 (the “Initial Purchase Price”). Additionally, if the
underwriters in the IPO exercise their over-allotment option in full or part,
the undersigned further commits to purchase up to an additional 21,000 Units
(“Additional Units” and together with the Initial Units, the “Private Units”) at
$10.00 per Additional Unit for an aggregate purchase price of up to $210,000
(the “Over-Allotment Purchase Price” and together with the Initial Purchase
Price, the “Purchase Price”). The Private Units will be identical to the units
to be sold in the IPO except as to be described in the Company’s registration
statement filed in connection with the IPO (“Registration Statement”). At least
24 hours prior to the effective date (“Effective Date”) of the Registration
Statement, the undersigned will cause the Purchase Price to be delivered to
RAITI, PLLC, counsel for the Company (“Counsel”), by wire transfer as set forth
in the instructions attached as Exhibit A hereto to hold in a non-interest
bearing account until the Company consummates the IPO. The undersigned agrees
that if the size of the IPO is increased or decreased for any reason, the amount
of the undersigned’s investment will be either increased or decreased, as
applicable, so that the undersigned’s percentage of the aggregate investment in
Private Units (collectively, the “Private Securities”) made by the undersigned
and other investors of the Company remains the same. If the size of the offering
is increased, the undersigned agrees that it will deliver the purchase price for
such additional Private Securities to Counsel as set forth above or as promptly
as is reasonably practicable following the increase if it is on the Effective
Date. If the size of the offering is decreased, the unused portion of the
Purchase Price shall be returned to the undersigned.

 

The consummation of the purchase and issuance of the Initial Units and
Additional Units (if any) shall occur simultaneously with the consummation of
the IPO and over-allotment option, respectively. Simultaneously with the
consummation of the IPO, Counsel shall deposit the Initial Purchase Price,
without interest or deduction, into the trust fund (“Trust Fund”) established by
the Company for the benefit of the Company’s public shareholders as described in
the Registration Statement. Simultaneously with the consummation of all or any
part of the over-allotment option, Counsel shall deposit the pro-rata portion of
the Over-Allotment Purchase Price, based upon the amount of the over-allotment
option that has been exercised, without interest or deduction, into the Trust
Fund. Upon expiration of the over-allotment option, Counsel shall return any
unused portion of the Over-Allotment Purchase Price to the undersigned. If the
Company does not complete the IPO within thirty (30) days from the Effective
Date, the Purchase Price (without interest or deduction) will be returned to the
undersigned.

 

Each of the Company and the undersigned acknowledges and agrees that Counsel is
serving hereunder solely as a convenience to the parties to facilitate the
purchase of the Private Securities and Counsel’s sole obligation under this
letter agreement is to act with respect to holding and disbursing the Purchase
Price for the Private Securities as described above. Counsel shall not be liable
to the Company or the undersigned or any other person or entity in respect of
any act or failure to act hereunder or otherwise in connection with performing
its services hereunder unless Counsel has acted in a manner constituting gross
negligence or willful misconduct. The Company shall indemnify Counsel against
any claim made against it (including reasonable attorney’s fees) by reason of it
acting or failing to act in connection with this letter agreement except as a
result of its gross negligence or willful misconduct. Counsel may rely and shall
be protected in acting or refraining from acting upon any written notice,
instruction or request furnished to it hereunder and believed by it to be
genuine and to have been signed or presented by the proper party or parties.

 



 

 

 

The Private Units will be identical to the units to be sold by the Company in
the IPO, except that:

 

●the undersigned agrees to vote the Ordinary Shares included in the Private
Units (“Private Shares”) in favor of any proposed Business Combination;

 

●the rights and warrants included in the Private Units (i) will not be
redeemable by the Company and (ii) may be exchanged or exercised for cash or on
a cashless basis, as described in the Registration Statement, in each case so
long as they are held by the undersigned or any of its permitted transferees;

 

●the undersigned agrees not to seek conversion, or seek to sell such shares in
any tender offer, in connection with any proposed Business Combination with
respect to the Private Shares;

 

●the Private Securities and underlying securities will not be transferable by
the undersigned until the consummation of a Business Combination (subject to
certain exceptions as described in the Registration Statement);

 

●the Private Securities will be subject to customary registration rights,
pursuant to a registration rights agreement on terms agreed upon by the Company
and the Underwriters to be filed as an exhibit to the Registration Statement;

 

●the undersigned will not participate in any liquidation distribution with
respect to the Private Securities or the underlying securities (but will
participate in liquidation distributions with respect to any units or Ordinary
Shares purchased by the undersigned in the IPO or in the open market after the
IPO) if the Company fails to consummate a Business Combination; and

 

●the Private Securities and the underlying securities will include any
additional terms or restrictions as is customary in other similarly structured
blank check company offerings or as may be reasonably required by the
underwriters in the IPO in order to consummate the IPO, each of which will be
set forth in the Registration Statement.

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to (i)
an insider letter, (ii) an escrow agreement and (iii) a registration rights
agreement.

 

The undersigned hereby represents and warrants that, as applicable:

 

(a)it has been advised that the Private Securities and the underlying securities
have not been registered under the Securities Act;

 

(b)it is acquiring the Private Securities and the underlying securities for its
account for investment purposes only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Securities or the underlying securities in violation of the securities laws of
the United States;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 



2

 

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial conditions
and affairs of the Company;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes a legal, valid and bind obligation, and is
enforceable against it.

 

  Very truly yours,       BRILLIANT ACQUISITION CORPORATION       BY /s/ Dr.
Peng Jiang     Name: Dr. Peng Jiang     Title: CEO

 

Accepted and Agreed:       NISUN INVESTMENT HOLDING LIMITED       By:     Name: 
Bodang Liu     Title: President  

 

RAITI, PLLC   (solely with respect to its obligations to hold   and disburse
monies for the Private Securities)       By: /s/ Warren A. Raiti     Name: 
Warren A. Raiti     Title: Managing Attorney  

 



3

 

 





(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial conditions
and affairs of the Company;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes a legal, valid and bind obligation, and is
enforceable against it.

 

  Very truly yours,       BRILLIANT ACQUISITION CORPORATION       BY     Name:
Dr. Peng Jiang     Title: CEO

 

Accepted and Agreed:       NISUN INVESTMENT HOLDING LIMITED       By: /s/ Bodang
Liu     Name:  Bodang Liu     Title: President  

 

RAITI, PLLC   (solely with respect to its obligations to hold   and disburse
monies for the Private Securities)       By: /s/ Warren A. Raiti     Name: 
Warren A. Raiti     Title: Managing Attorney  

 



4

 

 

Exhibit A

 

[FORM WIRE INSTRUCTIONS]

 





 

 

RAITI, PLLC – CLIENT ESCROW ACCOUNT
DOMESTIC WIRE INSTRUCTIONS

 

Account Title: RAITI, PLLC Account Number: 325175138 Routing Number: 021000021
Bank: JP Morgan Chase, N.A. Account Address: 1345 Avenue of the Americas, Suite
3310   New York, New York 10105



 

 

 

 

